Case:21-12072-JGR Doc#:12 Filed:04/22/21               Entered:04/22/21 10:42:09 Page1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                          )
                                )
THE LOST CAJUN ENTERPRISES, LLC )                    Lead Bankruptcy Case No. 21-12072-JGR
                                )                    Chapter 11
           Debtor.              )
                                )
In re:                          )
                                )
THE LOST CAJUN SPICE            )
COMPANY, LLC                    )                    Bankruptcy Case No. 21-12076-JGR
                                )                    Chapter 11
           Debtor.              )

______________________________________________________________________________
    DEBTORS’ MOTION FOR ORDER AUTHORIZING JOINT ADMINISTRATION
 PURSUANT TO BANKRUPTCY RULE 1015 AND LOCAL BANKRUPTCY RULE 1015-1

        The debtors and debtors-in-possession in the above-captioned cases (each a “Debtor,” and
collectively, the “Debtors”), by and through their undersigned proposed counsel, hereby move this
Court pursuant to Rule 1015 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
Rules”) and Rule 1015-1 of the Local Rules of the United States Bankruptcy Court for the District
of Colorado (the “Local Rules”), authorizing the Debtors to jointly administer their chapter 11
cases (the “Chapter 11 Cases”):

                                        JURISDICTION

       1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157
and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this
Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief requested
herein are section 105(a) of the Bankruptcy Code, along with Bankruptcy Rule 1015 and Rule
1015-1 of the Local Rules.

                                        BACKGROUND

        2.     On April 21, 2021 (the “Petition Date”), the Debtors each filed a voluntary petition
for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”),
Subchapter V, Small Business Debtor Reorganization.

        3.     The Debtors continue to operate their business as debtors in possession pursuant to
section 1184 of the Bankruptcy Code.

       4.    The Lost Cajun Enterprises, LLC (“Franchisor”) was formed in 2012 to franchise
the famous ”The Lost Cajun Restaurants®” after the success of the original The Lost Cajun®



57810616;1
Case:21-12072-JGR Doc#:12 Filed:04/22/21                Entered:04/22/21 10:42:09 Page2 of 4




restaurant in Frisco, Colorado (founded in October 2010) and then The Lost Cajun® restaurant in
Breckenridge, Colorado (founded in 2012).

        5.     The Lost Cajun restaurants feature southern-style home cooking, such as fried
catfish, shrimp, oysters, authentic Louisiana Gumbo, po-boys and beignets.

        6.      The restaurants utilize proprietary recipes, which must meet certain specifications,
and many such recipes call for a proprietary blend of spices and certain other ingredients
(collectively, the “Goods”). The proprietary spices are not only featured in the recipes, but they
are also available for purchase by customers in the restaurants.

         7.      In 2016, the Lost Cajun Spice Company, LLC (“Spice”), was formed to coordinate
the sale and distribution of Goods to the restaurants. Spice utilizes the services of a third-party to
fulfill the orders from and distribute the Goods to the franchisee-restaurants.

       8.     In 2018, Franchisor, Spice, and certain other parties entered into a buy-sell
agreement where, among other things, Franchisor and Spice purchased all of minority-member
Jonathan Espey’s interest in Franchisor and Spice, with the purchase price to be paid out over time
(the “Buy-Sell Agreement”). When the agreement was entered into fifteen franchise restaurants
were open, there were eight restaurants with planned new openings in 2018, and approximately
eleven new restaurants were in the pipeline with the expectation that the franchisor would have ten
new franchise store openings on average per year.

       9.      In 2020, the business of the Debtors and that of their franchisees fell victim to the
global COVID-19 pandemic. The Debtors were forced into a number of cost saving measures,
including, but not limited to, salary reductions for employees, reductions or the elimination of
franchise fees for financially distressed franchisees whose restaurants may either be closed or
operating at greatly reduced capacities, and the cessation of payments under the Buy-Sell
Agreement.

        10.     Despite assistance from the Debtors, a number of The Lost Cajun franchisees failed
and those that remain open suffered significant revenue losses, with some indicating to Franchisor
that closings are imminent.

        11.     Given that the restaurant count has shrunk and is anticipated to continue to shrink
as a result of COVID and its aftermath, the Debtors filed the instant cases to reorganize their debts
and obligations so that Debtors are not, going forward, insolvent.

                                     RELIEF REQUESTED

       12.     By this Motion, the Debtors seek the entry of an order, pursuant to section 105(a)
of the Bankruptcy Code, Bankruptcy Rule 1015 and Local Rule 1015-1, directing the joint
administration of the Chapter 11 Cases for procedural purposes only.

       13.    Many of the motions, applications, hearings and orders that will arise in these
Chapter 11 Cases will jointly affect both Debtors. For this reason, the Debtors respectfully submit



57810616;1
Case:21-12072-JGR Doc#:12 Filed:04/22/21                Entered:04/22/21 10:42:09 Page3 of 4




that the interests of the Debtors, their creditors and other parties in interest would be best served
by the joint administration of these Chapter 11 Cases. In order to optimally and economically
administer the Chapter 11 Cases, such cases should be jointly administered, for procedural
purposes only, under the lower case number of the above-captioned cases.

         14.    The Debtors further request that the caption of the Chapter 11 Cases be modified
to reflect their joint administration as provided in Local Rule 1015-1(b)(1). The Debtors also
request that the Clerk of the Court maintain one file and one docket for the Chapter 11 Cases such
that all papers must be filed, docketed, and processed in the lead case, except as set forth in Local
Rules 1015-1(2)(A)-(D).

                              BASIS FOR RELIEF REQUESTED

        15.      Pursuant to Bankruptcy Rule 1015(b), if two or more petitions are pending in the
same court by or against a debtor and an affiliate, “the Court may order a joint administration of
the estates.” Fed. R. Bankr. P. 1015(b). In this case, the Debtors are affiliates with common
ownership, management, and operational structure, and accordingly, this Court has the authority
to grant the relief requested herein.

       16.     Additionally, the joint administration of the Debtors’ respective estates will ease
the administrative burden on the Court and all parties in interest in these Chapter 11 Cases.

         17.    The joint administration of these Chapter 11 Cases will also permit the Clerk of the
Court to utilize a single docket for both of the Chapter 11 Cases (except as set forth in Local Rules
1015-1(2)(A)-(D)) and to combine notices to creditors and other parties in interest in the Debtors’
respective cases. In addition, there will likely be numerous motions, applications, and other
pleadings filed in these Chapter 11 Cases that will affect both of the Debtors. Joint administration
will permit counsel for all parties in interest to include the Chapter 11 Cases in a joint caption for
the numerous documents that are likely to be filed and served and file them in the lead case. Joint
administration will also enable parties in interest in each of the Chapter 11 Cases to stay apprised
of all the various matters before the Court.

        18.     Joint administration of these Chapter 11 Cases will not prejudice or adversely affect
the rights of the Debtors’ creditors because the relief sought herein is purely procedural and is not
intended to affect substantive rights. Because these Chapter 11 Cases involve two Debtors, joint
administration will significantly reduce the volume of paper that otherwise would be filed with the
Clerk of this Court, render the completion of various administrative tasks less costly and minimize
the number of unnecessary delays. Moreover, the relief requested by this Motion will also simplify
supervision of the administrative aspects of these Chapter 11 Cases by the Office of the United
States Trustee.

        19.     For these reasons, the Debtors submit that the relief requested herein is in the best
interests of the Debtors, their estates and creditors, and therefore should be granted.




57810616;1
Case:21-12072-JGR Doc#:12 Filed:04/22/21                Entered:04/22/21 10:42:09 Page4 of 4




                                          CONCLUSION

        WHEREFORE, the Debtors respectfully request that this Court enter an order substantially
in the form filed herewith granting the requested relief and such other and further relief as it deems
just and proper.

         This 22nd day of April, 2021.

                                               AKERMAN LLP

                                                 /s/ David W. Parham
                                               David W. Parham, SBN: 15459500
                                               2001 Ross Avenue, Suite 3600
                                               Dallas, TX 75201
                                               Telephone:     (214) 720-4300
                                               Facsimile:     (214) 981-9339
                                               david.parham@akerman.com
                                               and
                                               Amy M. Leitch, #46837
                                               50 North Laura Street, Suite 3100
                                               Jacksonville, FL 32202
                                               Telephone:     (904) 798-3700
                                               Facsimile:     (904) 798-3730
                                               amy.leitch@akerman.com

                                               PROPOSED COUNSEL FOR DEBTOR AND
                                               DEBTOR-IN-POSSESSION




57810616;1
